   Case 1-17-01005-ess          Doc 245-5       Filed 07/13/20      Entered 07/13/20 14:41:38




  UNITED STATES BANKRUPTCY COURT
  FOR THE EASTERN DISTRICT OF NEW YORK


  In re Golden
                                                                    Chapter 7
                                                Debtor,
                                                                    Case No. 16-40809 (ESS)



 Tashanna B. Golden f7k/a Tashanna B. Pearson on                    Adv. Pro. No. 1-17-01005(ESS)
 behalf of herself and all others similarly situated


                                                Plaintiffs,
                         v.

 National Collegiate Student Loan Trust 2005-3,
 National Collegiate Student Loan Trust 2006-4, GS2
 2016-A, Pennsylvania Higher Education Assistance
 Agency d/b/a American Education Services, and
 Firstmark Services,


                                               Defendants.
                                                               X


   RESPONSES AND OBJECTIONS OF NATIONAL COLLEGIATE STUDENT LOAN
            TRUST 2006-4 TO PLAINTIFF TASHANNA B. GOLDEN'S
                              SECOND SET OF INTERROGATORIES


          Defendant National Collegiate Student Loan Trust 2006-4 (the "Trust"), pursuant to


Federal Rules of Civil Procedure 26 and 33 and Federal Rules of Bankruptcy Procedure 7026


and 7033, responds to Plaintiff Tashanna B. Golden's Second Set of Interrogatories as follows:


                                   GENERAL OBJECTIONS

         The following General Objections apply to all Interrogatories, whether or not a General


Objection is referred to specifically in response to any particular Interrogatory:


          I.     The responses set forth below are based upon information currently known to the


Trust.    The Trust submits these responses without waiving or intending to waive the right to


object on the following bases: competence, relevance, materiality, privilege, and/or admissibility.




                                                  1

81414658v. 1
    Case 1-17-01005-ess          Doc 245-5       Filed 07/13/20       Entered 07/13/20 14:41:38




  Interrogatory, nor shall a specific objection to any Interrogatory herein constitute a waiver of


  these General Objections. Nor is any Response intended to be, and should not be construed as, a


  waiver of any General or Specific Objection herein.


                                 OBJECTIONS TO DEFINITIONS

            1.     The Trust objects to the Definition of "You" and "Your" as overly broad, unduly


  burdensome, vague and ambiguous, and seeking discovery that is neither relevant to the claims


  and defenses in this litigation nor proportional to the needs of this case because it purports to


  include "parents, subsidiaries, or affiliate [sic] as well as any officers, directors, employees,


 agents or contractors, who currently or during the relevant time period have been employed by or


 have worked as their agent or on their behalf." The Trust further objects to this Definition as

 overly broad, unduly burdensome, and seeking discovery that is not relevant to the claims and


 defenses in this litigation nor proportional to the needs of this case to the extent that it purports to


 assert that documents or information in the possession, custody, or control of one of the


 defendants are therefore in the possession, custody, or control of the Trust.          The Trust is a

 separate corporate entity and will interpret the definition of "You" and "Your" so that it imposes


no discovery obligations on any person or entity other than the Trust, and so that it imposes no

obligation on the Trust to respond herein on behalf of any of the other defendants or to search for


or produce documents or information in the possession, custody, or control of any of the other


defendants.




                 RESPONSES AND OBJECTIONS TO THE INTERROGATORIES



       INTERROGATORY NO. 1:                  Describe how You determine that private education
loans meet the requirements of a "qualified education loan" as defined in Internal Revenue Code
Section 221(d).


                                                   3

8141 4658v. 1
   Case 1-17-01005-ess                Doc 245-5         Filed 07/13/20       Entered 07/13/20 14:41:38




              RESPONSE: The Trust objects to this Interrogatory on the ground that it violates Rule


  7033-1 of the Eastern District of New York's Local Bankruptcy Rules by seeking information


  other than the names of witnesses with knowledge or information relevant to the subject matter


  of the action, the computation of each category of damage alleged, or the existence, custodian,


  location, and general description of relevant documents.                   The Trust also objects to this

 Interrogatory on the ground that it is overly broad, unduly burdensome, and seeks discovery that


 is not relevant to the claims and defenses in this litigation nor proportional to the needs of this


 case to the extent that it asserts that documents or information in the possession, custody, or


 control of one of the defendants are therefore in the possession, custody, or control of the Trust.


 The Trust will interpret this Interrogatory such that it imposes no discovery obligations on any


 person or entity other than the Trust, and so that it imposes no obligation on the Trust to respond


 herein on behalf of any of the other defendants or to search for or produce documents or


 information in the possession, custody, or control of any of the other defendants.


         The Trust further objects to this Interrogatory on the ground that it calls for the Trust to


make a legal conclusion. The Trust further objects to this Interrogatory on the ground that it is


vague    and      ambiguous       because    the    phrase   "private   education   loan"   is   undefined   and

unascertainable from the face of the Interrogatory.


         Subject to the foregoing General and Specific Objections, the Trust states that every

education loan in the Trust is and will necessarily be a qualified education loan as defined by


Internal Revenue Code § 221(d).                    National Collegiate Funding LLC ("NCF") deposited

education      loans   into the    Trust    pursuant to a Deposit and        Sale Agreement.        See   2006-

4 GOLDEN 000001-000011.                    NCF obtained those education loans through various Pool


Supplement agreements listed on Schedule A to the Deposit and Sale Agreement.                        See 2006-



                                                         4

81414658v.l
   Case 1-17-01005-ess            Doc 245-5        Filed 07/13/20        Entered 07/13/20 14:41:38




 4_GOLDEN_002 1 13-2126. The Deposit and Sale Agreement contains provisions whereby NCF


 made representations and warranties with respect to each loan that were identical to the


 representations and warranties that the sellers of education loans (the original lending institutions


 that made the education loans) made in the Pool Supplement agreements and related transaction


 documents. In those agreements, the sellers represented and warranted that every loan they were


 selling      was   guaranteed   by    TERI.     See,    e.g.,   2006-4_GOLDEN_005985-6071;            2006-


 4_GOLDEN_000543-545.            TERI will only guarantee an education loan if it satisfies TERI's


 program guideline standards.         The TERI program guidelines, and therefore the loan originators'


 program guidelines, require that each TERI-guaranteed loan is a "qualified education loan"


 under the tax code.       Further, Plaintiff acknowledged that her loan was and is a qualified


 education loan in sworn statements that she made under oath in her credit agreement. See 2006-


4 GOLDEN 001 1392006-4 GOLDEN 001 153; Ex. 3 to the Trust's 30(b)(6) deposition, dated


January 23, 2019.




        INTERROGATORY NO. 2:                 Describe            Your   procedures   for   obtaining    and
evaluating a borrower's education cost of attendance.


           RESPONSE:      The Trust objects to this Interrogatory on the ground that it violates Rule


7033-1 of the Eastern District of New York's Local Bankruptcy Rules by seeking information


other than the names of witnesses with knowledge or information relevant to the subject matter


of the action, the computation of each category of damage alleged, or the existence, custodian,


location, and general description of relevant documents.                The Trust also objects to this


Interrogatory on the ground that it is overly broad, unduly burdensome, and seeks discovery that


is not relevant to the claims and defenses in this litigation nor proportional to the needs of this


case to the extent that it asserts that documents or information in the possession, custody, or

                                                     5

81414658v.l
   Case 1-17-01005-ess          Doc 245-5      Filed 07/13/20      Entered 07/13/20 14:41:38




         INTERROGATORY NO. 4:                 Describe Your procedures for collecting a loan
  when a borrower has obtained a discharge in bankruptcy.


          RESPONSE:      The Trust objects to this Interrogatory on the ground that it violates Rule


 7033-1 of the Eastern District of New York's Local Bankruptcy Rules by seeking information


 other than the names of witnesses with knowledge or information relevant to the subject matter


 of the action, the computation of each category of damage alleged, or the existence, custodian,


 location, and general description of relevant documents.          The Trust also objects to this


 Interrogatory on the ground that it is overly broad, unduly burdensome, and seeks discovery that


 is not relevant to the claims and defenses in this litigation nor proportional to the needs of this


 case to the extent that it asserts that documents or information in the possession, custody, or


 control of one of the defendants are therefore in the possession, custody, or control of the Trust.


 The Trust will interpret this Interrogatory such that it imposes no discovery obligations on any


 person or entity other than the Trust, and so that it imposes no obligation on the Trust to respond


herein on behalf of any of the other defendants or to search for or produce documents or


information in the possession, custody, or control of any of the other defendants.


         The Trust further objects to this Interrogatory on the ground that it is vague and


ambiguous. The phrase "collecting a loan" is undefined and unascertainable from the face of the


Interrogatory.   Further, it is unclear to the Trust whether "obtained a discharge" refers to a


specific discharge of the loan or a general discharge order.


         Subject to the foregoing General and Specific Objections, and to the extent that the Trust


understands the meaning of this Interrogatory, the Trust refers Plaintiff to its Response to


Interrogatory No. 3.   The Trust further states that, as a general matter, absent a court finding of


undue hardship, the issuance of a discharge order does not impact the servicing of an education


loan post-discharge because, as explained in Response to Interrogatory No. 1, the loans in the

                                                 8

81414658v.l
   Case 1-17-01005-ess          Doc 245-5       Filed 07/13/20      Entered 07/13/20 14:41:38




  Trust are non-dischargeable education loans. Each loan is guaranteed by TERI and each is a


  qualified education loan as defined by the tax code.




        INTERROGATORY NO. 5:                 Describe Your process for determining whether a
 loan you service has been discharged in bankruptcy.


           RESPONSE:     The Trust objects to this Interrogatory on the ground that it violates Rule


 7033-1 of the Eastern District of New York's Local Bankruptcy Rules by seeking information


 other than the names of witnesses with knowledge or information relevant to the subject matter


 of the action, the computation of each category of damage alleged, or the existence, custodian,


 location, and general description of relevant documents.          The Trust also objects to this


 Interrogatory on the ground that it is overly broad, unduly burdensome, and seeks discovery that


 is not relevant to the claims and defenses in this litigation nor proportional to the needs of this


 case to the extent that it asserts that documents or information in the possession, custody, or


 control of one of the defendants are therefore in the possession, custody, or control of the Trust.


The Trust will interpret this Interrogatory such that it imposes no discovery obligations on any


person or entity other than the Trust, and so that it imposes no obligation on the Trust to respond


herein on behalf of any of the other defendants or to search for or produce documents or


information in the possession, custody, or control of any of the other defendants.


         The Trust further objects to this Interrogatory on the ground that it is vague and


ambiguous.     The phrase "a loan you service" is undefined and unascertainable from the face of


the Interrogatory.   The Trust further objects to this Interrogatory on the ground that it calls for


information not within the possession, custody or control of the Trust.


         Subject to the foregoing General and Specific Objections, and to the extent that the Trust


understands the meaning of this Interrogatory, the Trust states that it does not service loans.

                                                 9

81414658v. 1
